140 N.W.2d 920 (1966)
STATE of Iowa, Appellant,
v.
Edward G. KERN, Appellee.
No. 51855.
Supreme Court of Iowa.
March 8, 1966.
Lawrence F. Scalise, Atty. Gen., Ronald A. Riley, Asst. Atty. Gen., and Phil Gross, County Atty., for appellant.
Edward G. Kern, pro se.
*921 SNELL, Justice.
On appeal from justice court tried de novo in district court defendant was charged with violating section 321.78, Code of Iowa. This statute reads as follows:
"Injuring or tampering with vehicle. Any person who either individually or in association with one or more other persons willfully injures or tampers with any vehicle or breaks or removes any part or parts of or from a vehicle without the consent of the owner is guilty of a misdemeanor punishable as provided in section 321.482."
In November 1964 defendant was on picket duty as a member of a striking union at Schield Bantam Plant in Waverly. He was accused of scratching with his picket sign the car of a nonstriking employee. There was some conflict in the testimony and uncertainty as to just what happened.
No useful purpose would be served by discussion of the evidence. The trial court sitting as trier of the facts reviewed the evidence in detail. The court held that proof of injury was an essential element to sustain conviction. The court then found that there was insufficient evidence of damage or loss; and that there was reasonable doubt that the evidence of scratches was sufficient to sustain a conviction. The charge was dismissed.
The State has appealed.
The State admits that appellee will not be affected by this appeal. The State asks us to rule that the citizens of this State should be free from willful injury and damage both great and small to their property. That is axiomatic but no justiciable issue is presented here. The old maxim "de minimis non curat lex" is applicable here.
The appeal is dismissed.
Appeal dismissed.
All Justices concur.